EXHIBIT 10.5







______________________________________________________________________________
AMENDED AND RESTATED SECURITYHOLDERS AGREEMENT
by and among
REALOGY HOLDINGS CORP.
and the SECURITYHOLDERS that are parties hereto
DATED AS OF OCTOBER 10, 2012
______________________________________________________________________________



















--------------------------------------------------------------------------------

EXHIBIT 10.5





AMENDED AND RESTATED SECURITYHOLDERS AGREEMENT dated as of October 10, 2012
(this “Agreement”), by and among Realogy Holdings Corp., a Delaware corporation
(the “Company”), and each of the parties set forth on the signature pages (each,
a “Securityholder” and, collectively, the “Securityholders”).
WHEREAS, the Company and certain securityholders of the Company are party to
that certain Amended and Restated Securityholders agreement (the “Second
Securityholders Agreement”), dated as of January 5, 2011, by and among the
Company and the securityholders of the Company party thereto;
WHEREAS, the Second Securityholders Agreement amended and restated that certain
securityholders agreement (the “First Securityholders Agreement”), dated as of
April 10, 2007, by and among the Company and the securityholders of the Company
party thereto;
WHEREAS, the Securityholders each own capital stock of the Company and may, from
time to time thereafter, acquire additional equity interests in the Company; and
WHEREAS, the Company intends to consummate a Qualified Public Offering (as
defined below) and in consideration of the support provided by the
Securityholders to the Company in connection therewith, the Company and each
Securityholder deems it to be in the best interest of the Company and the
Securityholders to amend and restate the Second Securityholders Agreement and
enter into this Agreement to set forth their agreements with respect to certain
matters concerning the Company.
NOW, THEREFORE, in consideration of the premises and of the mutual consents and
obligations hereinafter set forth, intending to be legally bound, the parties
hereto hereby agree as follows:


Section 1. Definitions.
As used in this Agreement:
“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such Person. For the avoidance of doubt, the term “Affiliate” as applied to the
Sponsor Funds, shall not at any time include Co-Investment Holdings or any
portfolio companies of Apollo Management V, L.P., Apollo Management VI, L.P.,
and Apollo Management VII, L.P. or any of their affiliates. As used in this
definition, the term “control,” including the correlative terms “controlling,”
“controlled by” and “under common control with,” means possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities or any partnership or other
ownership interest, by contract or otherwise) of a Person.
“Agreement” has the meaning set forth in the preamble.
“AIF VI” means Apollo Investment Fund VI, LP, a Delaware limited partnership.
“Apollo Group” means AIF VI, Domus Investment, RCIV Cayman, RCIV Luxco and
Co-Investment Holdings, collectively with each of their respective Affiliates.
“Board” means the Board of Directors of the Company and any duly authorized
committee thereof. All determinations by the Board required pursuant to the
terms of this Agreement shall be made in the good faith sole discretion of the
Board and shall be binding and conclusive.
“Closing Date” means the closing date of the Qualified Public Offering.
“Co-Investment Holdings” means Domus Co-Investment Holdings LLC, a Delaware
limited liability company.

2

--------------------------------------------------------------------------------

EXHIBIT 10.5

“Co-Investors” means the members of Co-Investment Holdings.
“Common Stock” means the authorized, issued and outstanding common stock of the
Company, par value $0.01 and any class of common stock into which it may be
reclassified, converted or exchanged.
“Company” has the meaning set forth in the preamble.
“Domus Investment” means Domus Investment Holdings, LLC, a Delaware limited
liability company.
“Disposition” means any direct or indirect transfer, assignment, or sale or any
other disposition for value, of Common Stock (or in the event that the Sponsor
Funds own equity securities of the Company other than Common Stock, Disposition
shall have a correlative meaning with respect to such securities), or any other
transfer of beneficial ownership of Common Stock (excluding, for the avoidance
of doubt, granting of a security interest, hedging or borrowing transactions or
pledges or hypothecations in connection therewith) whether voluntary or
involuntary. “Dispose” has a correlative meaning.
“Disposition Notice” has the meaning set forth in Section 2(i).
“Disposition Transaction” has the meaning set forth in Section 2(i).
“Original Agreement” has the meaning set forth in the recitals.
“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a limited liability company, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, a governmental entity or any department, agency or political
subdivision thereof or any other entity.
“Piggyback Notice” has the meaning set forth in Section 6(b)(i).
“Piggyback Registration Right” has the meaning set forth in Section 6(b)(i).
“Preemptive Event” has the meaning set forth in Section 4.
“Proportionate Percentage” with respect to any Securityholder, shall mean a
number (expressed as a percentage) equal to a fraction, the numerator of which
is the total number of shares of Common Stock proposed to be transferred by the
Sponsor Funds in the Disposition Transaction and the denominator of which is the
total number of shares of Common Stock owned by the Sponsor Funds.
“Public Offering” means any underwritten public offering of Common Stock by the
Company or any selling Securityholders pursuant to an effective registration
statement filed by the Company with the Securities and Exchange Commission
(other than (i) a registration relating solely to an employee benefit plan or
employee stock plan, a dividend reinvestment plan, or a merger or a
consolidation, (ii) a registration incidental to an issuance of securities under
Rule 144A, (iii) a registration on Form S-4 or any successor form, or (iv) a
registration on Form S-8 or any successor form) under the Securities Act of
1933, as amended, including the rules and regulations promulgated thereunder
(the “Securities Act”).
“Qualified Public Offering” means (a) an Underwritten Offering of shares of
Common Stock by the Company or any selling securityholders pursuant to an
effective Registration Statement filed by the Company with the SEC (other than
(i) a registration relating solely to an employee benefit plan or employee stock
plan, a dividend reinvestment plan, or a merger or a consolidation, (ii) a
registration incidental to an issuance of securities under Rule 144A, (iii) a
registration on Form S-4 or any successor form, or (iv) a registration on Form
S-8 or any successor form) under the Securities Act, pursuant to which the
aggregate offering price of the Common Stock (by the Company and/or other
selling securityholders) sold in such offering (together with the aggregate
offering prices from any prior such offerings) is at least $200 million and (b)
the listing of Company Common Stock on the NASDAQ Global Select Market, the
NASDAQ Global Market, the New York Stock Exchange or any successor exchange to
the foregoing.
“RCIV Cayman” means RCIV Holdings, L.P, a Cayman Islands exempted limited
partnership.
“RCIV Luxco” means RCIV Holdings (Luxembourg) S.à.r.l., a Luxembourg société à
responsabilité limitée, a wholly owned subsidiary of RCIV Cayman.

3

--------------------------------------------------------------------------------

EXHIBIT 10.5

“Registrable Securities” shall mean (i) shares of Common Stock and any security
issued or distributed in respect thereof; provided, that any Registrable
Securities shall cease to be Registrable Securities when (A) a registration
statement with respect to the sale of such Registrable Securities has been
declared effective under the Securities Act and such Registrable Securities have
been disposed of in accordance with the plan of distribution set forth in such
registration statement, (B) such Registrable Securities have been disposed of in
reliance upon Rule 144 (or any similar provision then in force) under the
Securities Act or (C) such Registrable Securities shall have been otherwise
transferred and new certificates for them not bearing a legend restricting
further transfer under the Securities Act shall have been delivered by the
Company; and provided, further, that any securities that have ceased to be
Registrable Securities shall not thereafter become Registrable Securities and
any security that is issued or distributed in respect of securities that have
ceased to be Registrable Securities is not a Registrable Security and (ii) any
shares of Common Stock required to be registered by the Company on behalf of any
other Person possessing registration rights pursuant to another agreement in
which the Company had granted such rights.
“Registration Request” has the meaning set forth in Section 6(a)(i).
“Registration Statement” means any shelf registration statement or any other
registration statement filed with the SEC with respect to the Common Stock.
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.
“Securityholder” has the meaning set forth in the preamble.
“Sponsor Funds” means AIF VI, Domus Investment, RCIV Cayman and RCIV Luxco,
collectively with any other member of the Apollo Group to whom shares of Common
Stock are transferred or that otherwise acquires Common Stock (for the avoidance
of doubt, excluding Co-Investment Holdings). Sponsor Fund has a correlative
meaning.
“Underwritten Offering” means a sale of shares of Common Stock to an underwriter
for reoffering to the public.


Section 2. Equal Treatment Upon Disposition.
(a)In the event that the Sponsor Funds desire to effect any Disposition to any
third party (excluding, for the avoidance of doubt, any Affiliate of the Sponsor
Funds or member of the Apollo Group) in any transaction (including in connection
with a public offering) (a “Disposition Transaction”), the Sponsor Funds shall
give prior written notice to Co-Investment Holdings and the Company (a
“Disposition Notice”). The Disposition Notice shall set forth the material terms
(including without limitation, the number of shares of Common Stock proposed to
be sold, the price per share and the form of consideration if other than cash
for which a sale is proposed to be made) of the proposed Disposition Transaction
and identify the contemplated transferee and the Proportionate Percentage of
Co-Investment Holdings.
(b)In any Disposition Transaction, Co-Investment Holdings and the Sponsor Funds
shall transfer their respective Proportionate Percentages of Common Stock on
substantially the same terms and conditions (but in any event at the same price
per share and form of consideration). Co-Investment Holdings shall take all
necessary and desirable actions requested by the Sponsor Funds in connection
with the consummation of the Disposition Transaction, including the execution of
such agreements and such instruments and the taking of such other actions as are
reasonably necessary to provide customary representations, warranties, and
indemnities as are customarily provided in a sale transaction (provided that (a)
the proportionate liability of Co-Investment Holdings under any such indemnity
shall not exceed the proportion that the shares being sold by Co-Investment
Holdings in such Disposition Transaction bears to the total number of shares
being sold by all sellers in such transaction, (b) Co-Investment Holdings'
obligation to indemnify shall be several and not joint, and (c) Co-Investment
Holdings shall not be required to incur liability under such indemnity in excess
of the proceeds received by Co-Investment Holdings in such sale), as well as
escrow arrangements relating to such Disposition Transaction. It is agreed and
understood that there may be more than one Disposition Transaction. If the
number of shares of

4

--------------------------------------------------------------------------------

EXHIBIT 10.5

Common Stock proposed to be transferred by the Sponsor Funds together with those
other shares of Common Stock that Co-Investment Holdings shall transfer pursuant
to this clause (b), would, if transferred, result in the proposed acquiror in a
Disposition Transaction acquiring a greater number of shares of Common Stock
than such acquiror is willing to acquire, the number of shares of Common Stock
which shall be transferred by all Securityholders in such Disposition
Transaction shall be reduced on a pro rata basis to achieve transfers which in
the aggregate will result in the acquiror acquiring its desired number of shares
of Common Stock.
(c)In connection with any Disposition Transaction that is a Public Offering, in
the case of underwriter cutbacks applicable to the Apollo Group, such cutback
will be allocated among the Sponsor Funds and Co-Investment Holdings based on
their respective Proportionate Percentages.
(d)Except to the extent prohibited by applicable law or regulation, the Company
shall take such actions as are necessary to facilitate the participation of
Co-Investment Holdings in any Disposition Transaction pursuant to this Section
2.
(e)No less than ten (10) business days prior to the anticipated closing date, or
at such later time as may be requested by the Sponsor Funds, in connection with
any Disposition Transaction pursuant to this Section 2, Co-Investment Holdings
shall deliver to the Sponsor Funds, the Company or the acquiror in such
Disposition Transaction, as requested by the Sponsor Funds, against payment of
the purchase price therefor, certificates representing its shares of Common
Stock to be sold (if such shares are certificated), duly endorsed for transfer
or accompanied by duly endorsed stock powers, and evidence of the absence of
liens, encumbrances and adverse claims with respect thereto and of such other
matters as are deemed necessary by the Company for the proper transfer of such
shares on the books of the Company.


Section 3. No Dispositions. Without the prior written consent of each of the
Sponsor Funds, subject to Section 2 above, Co-Investment Holdings shall not make
any Disposition, directly or indirectly. The preceding sentence shall apply with
respect to all shares of Common Stock held at any time by Co-Investment
Holdings. Any Disposition or attempted Disposition in breach of this Agreement
shall be void ab initio and of no effect. In connection with any attempted
Disposition in breach of this Agreement, the Company may hold and refuse to
transfer any Common Stock or any certificate therefor, in addition to and
without prejudice to any and all other rights or remedies which may be available
to it or the Securityholders.


Section 4. Preemptive Rights. Co-Investment Holdings shall have the right to
participate, in whole or in part, on a pro rata basis (measured with reference
to the percentage of Common Stock owned by Co-Investment Holdings relative to
the Common Stock owned by the Sponsor Funds, collectively), in any subscription
for equity securities of the Company or any subsidiary of the Company (or
securities convertible into or exchangeable for any such equity securities) by
the Sponsor Funds (other than in connection with director or officer
compensation plans or arrangements), on the same terms, cash purchase price and
subject to the same conditions as applied to the Sponsor Funds (a “Preemptive
Event”). The offer to Co-Investment Holdings to participate in any such equity
issuance shall be made either prior to or as soon as reasonably practicable
after the relevant issuance to achieve the same effect. The Company shall give
prompt notice to Co-Investment Holdings of any Preemptive Event, including the
terms of such subscription, which Co-Investment Holdings shall have 10 days to
accept or reject (in whole or in part), provided that in the event Co-Investment
Holdings does not reply in such period, such offer shall be deemed rejected. If
and to the extent Co-Investment Holdings rejects (in whole or in part) its
respective right for subscription in a Preemptive Event, it shall forfeit such
opportunity, which opportunity shall revert to the Sponsor Funds.


Section 5. Dividends and Distributions. In the event that any dividend is paid
on any shares of Common Stock or any other distribution is made in respect of
shares of Common Stock, shares of Common Stock owned by Co-Investment Holdings
shall be treated in the same manner (on a pro rata basis) as shares of Common
Stock owned by the Sponsor Funds.



5

--------------------------------------------------------------------------------

EXHIBIT 10.5

Section 6. Registration Rights; Piggyback Rights.
(a)Demand Registration Rights.
(i)Subject to the provisions of this Section 6, at any time and from time to
time after the date hereof, the Apollo Group may make one or more written
requests (each, a “Registration Request”) to the Company for registration under
and in accordance with the provisions of the Securities Act of all or part of
their shares of Common Stock.
(ii)All Registration Requests made pursuant to this Section 6(a) will specify
the aggregate amount of shares of Common Stock to be registered and will also
specify the intended methods of disposition thereof. Subject to Section
6(a)(iii), upon receipt of any such Registration Request, the Company will use
its reasonable best efforts to file a registration statement under the
Securities Act (including, without limitation, filing post-effective amendments,
appropriate qualification under applicable blue sky or other state securities
laws and appropriate compliance with the applicable regulations promulgated
under the Securities Act) for the shares of Common Stock which the Company has
been so requested to register as soon as reasonably practicable and cause such
registration statement to be declared effective within 120 days of such request
(subject to any lock-up restrictions).
(iii)If the Company receives a Registration Request and the Company furnishes to
the Apollo Group a copy of a resolution of the Board certified by the secretary
of the Company stating that in the good faith judgment of the Board it would be
materially adverse to the Company for a Registration Statement to be filed on or
before the date such filing would otherwise be required hereunder, the Company
shall have the right to defer such filing for a period of not more than sixty
(60) days after the date such filing would otherwise be required hereunder. The
Company shall not be permitted to take such action more than once in any 360-day
period. If the Company shall so postpone the filing of a Registration Statement,
the Apollo Group may withdraw its Registration Request by so advising the
Company in writing within thirty (30) days after receipt of the notice of
postponement. In addition, if the Company receives a Registration Request and
the Company is then in the process of preparing to engage in a Public Sale, the
Company shall inform the Apollo Group of the Company's intent to engage in a
Public Sale and may require the Apollo Group to withdraw such Registration
Request for a period of up to 120 days so that the Company may complete its
Public Sale. In the event that the Company ceases to pursue such Public Sale, it
shall promptly inform the Apollo Group and the Apollo Group shall be permitted
to submit a new Registration Request. The foregoing shall be without prejudice
to any rights of the Apollo Group pursuant to Section 6(b).
(iv)Registrations under this Section 6(a) shall be on such appropriate
registration form of the Securities and Exchange Commission (i) as shall be
selected by the Company and as shall be reasonably acceptable to the Apollo
Group and (ii) as shall permit the disposition of such Common Stock in
accordance with the intended method or methods of disposition specified in the
Registration Request. If, in connection with any registration under this Section
6(a) which is proposed by the Company to be on Form S-3 or any successor form,
the managing underwriter (provided that the managing underwriter shall be a
nationally recognized investment banking firm), if any, shall advise the Company
in writing that in its opinion the use of another permitted form is of material
importance to the success of the offering, then such registration shall be on
such other permitted form.
(v)The Company shall use its best efforts to keep any Registration Statement
filed in response to a Registration Request effective for as long as is
necessary for the Apollo Group to dispose of the covered securities.
(vi)In the case of a Registration Request that involves an Underwritten
Offering, the Apollo Group shall select the underwriters, provided such
selection is reasonably acceptable to the Company. The Apollo Group shall
determine the pricing of the Registrable Securities offered pursuant to any
Registration Statement in connection with any such Registration Request, the
applicable underwriting discount and other financial terms (including the
material terms of the applicable underwriting agreement) and determine the
timing of any such registration and sale, subject to this Section 6(a), and
Apollo shall be solely responsible for all such discounts and fees payable to
such underwriters in such Underwritten Offering.
(b)Piggyback Registration Rights.

6

--------------------------------------------------------------------------------

EXHIBIT 10.5

(i)Participation. Subject to Section 6(b)(iii), if at any time the Company
proposes to register any of its shares of Common Stock under the Securities Act
(other than a registration on Form S-4 or S-8 or any successor form to such
Forms or any registration of securities as it relates to an offering and sale to
management of the Company pursuant to any employee stock plan or other employee
benefit plan arrangement or pursuant to a shelf registration statement), whether
for its own account or for the account of one or more stockholders of the
Company, and the registration form to be used may be used for any registration
of Registrable Securities, then the Company shall give prompt notice (the
“Piggyback Notice”) to the Securityholders and the Securityholders shall be
entitled to include in such Registration Statement the Registrable Securities
held by them. The Piggyback Notice shall offer the Securityholders the right,
subject to Section 6(b)(iii) (the “Piggyback Registration Right”), to register
such number of shares of Registrable Securities as each Securityholder may
request and shall set forth (X) the anticipated filing date of such Registration
Statement and (Y) the number of shares of Common Stock that are proposed to be
included in such Registration Statement. Subject to Section 6(b)(iii), the
Company shall include in such Registration Statement such shares of Registrable
Securities for which it has received written requests to register such shares
within fifteen (15) days after the Piggyback Notice has been given.
(ii)Securityholder Withdrawal. Each Securityholder shall have the right to
withdraw its request for inclusion of its Registrable Securities in any
Registration Statement pursuant to this Section 6 at any time prior to the
execution of an underwriting agreement with respect thereto by giving written
notice to the Company of its request to withdraw.
(iii)Underwriters' Cutback. Notwithstanding the foregoing, if a registration
pursuant to this Section 6 involves an Underwritten Offering and the managing
underwriter or underwriters of such proposed Underwritten Offering advises the
Company that the total or kind of securities which such Securityholders and any
other persons or entities intend to include in such offering would be reasonably
likely to adversely affect the price, timing or distribution of the securities
offered in such offering, then the number of securities proposed to be included
in such registration shall be allocated among the Company, and all of the
selling securityholders proportionately, such that the number of securities that
each such Person shall be entitled to sell in the Underwritten Offering (other
than the initial Underwritten Offering) shall be included in the following
order:
(1)In the event of an exercise of any demand rights by the Apollo Group or any
other securityholder or securityholders possessing such rights:
(A)first, the Registrable Securities held by the Person exercising a demand
right pursuant to Section 6(a) or pursuant to any other agreement in which the
Company has granted demand rights, pro rata based upon the number of Registrable
Securities proposed to be included by each such Person in connection with such
registration;
(B)second, the Registrable Securities held by the Persons requesting their
Registrable Securities to be included in such registration pursuant to the terms
of Section 6(b) or pursuant to any other agreement in which the Company has
granted piggyback registration rights, pro rata based upon the number of
Registrable Securities proposed to be included by each such Person at the time
of such registration; and
(C)third, the securities to be issued and sold by the Company in such
registration.
(2)In all other cases:
(A)first, the securities to be issued and sold by the Company in such
registration; and
(B)second, the Registrable Securities held by the Persons requesting their
Registrable Securities be included in such registration pursuant to the terms of
Section 6(b) or pursuant to any other agreement in which the Company has granted
piggyback registration rights, pro rata based upon the

7

--------------------------------------------------------------------------------

EXHIBIT 10.5

number of Registrable Securities proposed to be included by each such Person at
the time of such registration.
(c)Company Control. The Company may decline to file a Registration Statement
after giving the Piggyback Notice, or withdraw a Registration Statement after
filing and after such Piggyback Notice, but prior to the effectiveness of the
Registration Statement, provided that the Company shall promptly notify each
Securityholder in writing of any such action and provided further that the
Company shall bear all reasonable expenses incurred by such Securityholder or
otherwise in connection with such withdrawn Registration Statement. Except as
provided in Section 6(a)(vi), notwithstanding any other provision herein, the
Company shall have sole discretion to select any and all underwriters that may
participate in any Underwritten Offering; so long as such underwriters are
reasonably acceptable to the members of the Apollo Group participating in such
Underwritten Offering.
(d)Participation in Underwritten Offerings.
(i)No Person may participate in any Underwritten Offering hereunder unless such
Person (i) agrees to sell such Person's securities on the basis provided in any
underwriting arrangements approved by the Persons entitled to approve such
arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements, lock-ups and other documents
required for such underwriting arrangements. Nothing in this Section 6(d) shall
be construed to create any additional rights regarding the piggyback
registration of Registrable Securities in any Person otherwise than as set forth
herein.
(ii)Any participation by the Securityholders in a registration by the Company
shall be in accordance with the plan of distribution of the Company (subject, in
the case of a registration pursuant to a Registration Request, to the rights of
the Apollo Group in this Section 6(d)).
(iii)In connection with any proposed registered offering of securities of the
Company in which any Securityholder has the right to include Registrable
Securities pursuant to this Section 6, such Securityholder agrees to supply any
information reasonably requested by the Company in connection with the
preparation of a Registration Statement and/or any other documents relating to
such registered offering.
(iv)If the Company requests that the Securityholders take the actions referred
to in paragraph (iii) of this Section 6(d), the Securityholders shall take such
action promptly but in any event within five (5) Business Days following the
date of such request. Furthermore, the Company agrees that it shall use
commercially reasonable efforts to obtain any waivers to the restrictive sale
and purchase provisions of any “hold back” agreement that are reasonably
requested by a Securityholder.
(e)Expenses. The Company will pay all registration fees and other reasonable
expenses in connection with each registration of Registrable Securities
requested pursuant to this Section 6; provided, that each Securityholder shall
pay all applicable underwriting fees, discounts and similar charges (pro rata
based on the securities sold) and that all Securityholders as a group shall be
entitled to a single counsel (at the Company's expense) to be selected by the
Apollo Group.
(f)Copies of Registration Statements. The Company will, if requested, prior to
filing any Registration Statement pursuant to this Section 6 or any amendment or
supplement thereto, furnish to the Securityholders, and thereafter furnish to
the Securityholders, such number of copies of such Registration Statement,
amendment and supplement thereto (in each case including all exhibits thereto
and documents incorporated by reference therein) and the prospectus included in
such Registration Statement (including each preliminary prospectus) as the
Securityholders may reasonably request in order to facilitate the sale of the
Registrable Securities by the Securityholders.
(g)Indemnification.
(i)Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the full extent permitted by law, each selling Securityholder, its
officers, directors, employees and representatives and each Person who controls
(within the meaning of the Securities Act) such selling Securityholder against
any losses, claims, damages, liabilities and expenses caused by any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, prospectus or preliminary prospectus or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statement

8

--------------------------------------------------------------------------------

EXHIBIT 10.5

therein not misleading, except insofar as the same may be caused by or contained
in any information furnished in writing to the Company by such selling
Securityholder for use therein; provided, however, that the Company shall not be
liable in any such case to the extent that any such loss, claim, damage,
liability or expense arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in any such
preliminary prospectus if (A) such selling Securityholder failed to deliver or
cause to be delivered a copy of the prospectus to the Person asserting such
loss, claim, damage, liability or expense after the Company has furnished such
selling Securityholder with a sufficient number of copies of the same and (B)
the prospectus completely corrected in a timely manner such untrue statement or
omission; and provided, further, that the Company shall not be liable in any
such case to the extent that any such loss, claim, damage, liability or expense
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission in the prospectus, if such untrue statement or
alleged untrue statement, omission or alleged omission is completely corrected
in an amendment or supplement to the prospectus and the selling Securityholder
thereafter fails to deliver such prospectus as so amended or supplemented prior
to or concurrently with the sale of the securities to the Person asserting such
loss, claim, damage, liability or expense after the Company had furnished such
selling Securityholder with a sufficient number of copies of the same. The
Company will also indemnify underwriters, selling brokers, dealer managers and
similar securities industry professionals participating in the distribution,
their officers and directors and each Person who controls such Persons (within
the meaning of the Securities Act) to the same extent as provided above with
respect to the indemnification of the selling Securityholder, if requested.
(ii)Indemnification by Selling Securityholders. Each selling Securityholder
agrees to indemnify and hold harmless, to the full extent permitted by law, the
Company, its directors, officers, employees and representatives and each Person
who controls the Company (within the meaning of the Securities Act) against any
losses, claims, damages or liabilities and expenses caused by any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, to the extent, but only to the extent, that such untrue statement or
omission is contained in any information or affidavit so furnished in writing by
such selling Securityholder to the Company for inclusion in such Registration
Statement, prospectus or preliminary prospectus and has not been corrected in a
subsequent writing prior to or concurrently with the sale of the securities to
the Person asserting such loss, claim, damage, liability or expense. In no event
shall the liability of any selling Securityholder hereunder be greater in amount
than the dollar amount of the proceeds received by such selling Securityholder
upon the sale of the securities giving rise to such indemnification obligation.
The Company and the selling Securityholders shall be entitled to receive
indemnities from underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, to the same
extent as provided above with respect to information so furnished in writing by
such Persons for inclusion in any prospectus or Registration Statement.
(iii)Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (A) give prompt (but in any event within 30 days
after such Person has actual knowledge of the facts constituting the basis for
indemnification) written notice to the indemnifying party of any claim with
respect to which it seeks indemnification and (B) permit such indemnifying party
to assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party; provided, however, that any delay or failure to so notify the
indemnifying party shall relieve the indemnifying party of its obligations
hereunder only to the extent, if at all, that the indemnifying party is actually
prejudiced by reason of such delay or failure; provided, further, however, that
any Person entitled to indemnification hereunder shall have the right to select
and employ separate counsel and to participate in the defense of such claim, but
the fees and expenses of such counsel shall be at the expense of such Person
unless (1) the indemnifying party has agreed in writing to pay such fees or
expenses, or (2) the indemnifying party shall have failed to assume the defense
of such claim within a reasonable time after receipt of notice of such claim
from the Person entitled to indemnification hereunder and employ counsel
reasonably satisfactory to such Person or (3) in the reasonable judgment of any
such Person, based upon advice of counsel, a conflict of interest may exist
between such Person and the indemnifying party with respect to such claims (in
which case, if the Person notifies the indemnifying party in writing that such
Person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such Person). If such defense is not assumed by the
indemnifying party, the indemnifying party will not be subject to any liability
for any settlement made without its consent (but such consent will not be
unreasonably withheld),

9

--------------------------------------------------------------------------------

EXHIBIT 10.5

provided that an indemnified party shall not be required to consent to any
settlement involving the imposition of equitable remedies or involving the
imposition of any material obligations on such indemnified party other than
financial obligations for which such indemnified party will be indemnified
hereunder. No indemnifying party will be required to consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect to such claim or litigation. Whenever
the indemnified party or the indemnifying party receives a firm offer to settle
a claim for which indemnification is sought hereunder, it shall promptly notify
the other of such offer. If the indemnifying party refuses to accept such offer
within 20 business days after receipt of such offer (or of notice thereof), such
claim shall continue to be contested and, if such claim is within the scope of
the indemnifying party's indemnity contained herein, the indemnified party shall
be indemnified pursuant to the terms hereof. If the indemnifying party notifies
the indemnified party in writing that the indemnifying party desires to accept
such offer, but the indemnified party refuses to accept such offer within 20
business days after receipt of such notice, the indemnified party may continue
to contest such claim and, in such event, the total maximum liability of the
indemnifying party to indemnify or otherwise reimburse the indemnified party
hereunder with respect to such claim shall be limited to and shall not exceed
the amount of such offer, plus reasonable out-of-pocket costs and expenses
(including reasonable attorneys' fees and disbursements) to the date of notice
that the indemnifying party desires to accept such offer, provided that this
sentence shall not apply to any settlement of any claim involving the imposition
of equitable remedies or to any settlement imposing any material obligations on
such indemnified party other than financial obligations for which such
indemnified party will be indemnified hereunder. An indemnifying party who is
not entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim in any one
jurisdiction, unless in the written opinion of counsel to the indemnified party,
reasonably satisfactory to the indemnifying party, use of one counsel would be
expected to give rise to a conflict of interest between such indemnified party
and any other of such indemnified parties with respect to such claim, in which
even the indemnifying party shall be obligated to pay the fees and expenses of
each additional counsel.
(iv)Other Indemnification. Indemnification similar to that specified in this
Section 6(g) (with appropriate modifications) shall be given by the Company and
each selling Securityholder with respect to any required registration or other
qualification of securities under Federal or state law or regulation of
governmental authority other than the Securities Act.
(v)Contribution. If for any reason the indemnification provided for in the
preceding clauses g(i) and g(ii) is unavailable to an indemnified party or
insufficient to hold it harmless as contemplated by the preceding clauses g(i)
and g(ii), then the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by the indemnified party and the indemnifying party, but also
the relative fault of the indemnified party and the indemnifying party, as well
as any other relevant equitable considerations, provided that no selling
Securityholder shall be required to contribute in an amount greater than the
dollar amount of the proceeds received by such selling Securityholder with
respect to the sale of any securities under this Section 6. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.


Section 7. Rule 144. The Company covenants that so long as the Common Stock is
registered pursuant to Section 12(b), Section 12(g) or Section 15(d) of the
Securities Exchange Act, it will file any and all reports required to be filed
by it under the Securities Act and the Securities Exchange Act (or, if the
Company is not required to file such reports, it will make publicly available
such necessary information for so long as necessary to permit sales pursuant to
Rule 144, Rule 144A or Regulation S under the Securities Act) and that it will
take such further action as the Securityholders may reasonably request, all to
the extent required from time to time to enable the Securityholders to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144, Rule 144A or Regulation S
under the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the SEC. Upon the written

10

--------------------------------------------------------------------------------

EXHIBIT 10.5

request of any Securityholder, the Company will deliver to such Securityholder a
written statement as to whether it has complied with such requirements.


Section 8. Board of Directors
(a)Composition. As of or within 90 days of the Closing Date, the Board will
consist of seven members (each member of the Board, a “Director”) which shall
consist of (i) one Director previously designated by each of Co-Investment
Holdings and AIF VI, (ii) three Directors designated by the Sponsor Funds and
(iii) two independent Directors. In addition, as of or shortly following the
Closing Date there shall be one non-voting observer to the Board designated
pursuant to an agreement in which the Company granted the right to designate a
Director or a non-voting observer. Directors shall serve for the time periods
set forth in the Company's charter or bylaws. If and to the extent that pursuant
to applicable law or stock exchange rules (after giving effect to any applicable
"controlled company" exemption and/or phase-in period) shall require the
appointment of an additional independent Director to the Board, then the size of
the Board shall be increased to nine members, which shall include one additional
independent Director and one additional Director designated by the Sponsor
Funds. Without limiting the foregoing, if and to the extent that applicable
stock exchange rules (after giving effect to any applicable "controlled company"
exemption or phase-in period, as the case may be) shall require that a majority
of the Board consist of independent Directors, the members of the Apollo Group
shall exercise their appointment rights in a manner that allows the Board
composition to comply with such requirement. Without limiting any
Securityholders' rights pursuant to this Section 8(a) or any other section of
this Agreement, the Board may increase or decrease its size in accordance with
the provisions of the charter and bylaws, including to add an additional
Director designated pursuant to any agreement in which the Company has granted
the right to designate a Director.
(b)Designation of Directors. The Apollo Group shall have the right to designate
to the Board up to:
(i)no fewer than that number of Directors that would constitute a majority of
the number of Directors that the Company would have if there were no vacancies
on the Board, so long as the Apollo Group collectively beneficially owns at
least 50% of the voting power of all the shares of the Company; provided, that
nothing in this Section 8(b)(i) shall be construed to limit the right of the
Apollo Group to designate a number of such Directors that is less than the
number Directors the Apollo Group would be entitled to designate pursuant to
applicable law and the Company's charter and bylaws;
(ii)4 Directors (consisting of 1 Director designated by Co-Investment Holdings
and 1 Director designated by AIF VI and 2 Directors designated by the Sponsor
Funds), so long as the Apollo Group collectively beneficially owns at least 30%
of the voting power of all the shares of the Company but less than 50% of the
voting power of all the shares of the Company;
(iii)3 Directors (consisting of 1 Director designated by Co-Investment Holdings,
1 Director designated by AIF VI and 1 Director designated by the Sponsor Funds),
so long as the Apollo Group collectively beneficially owns at least 20% of the
voting power of all the shares of the Company but less than 30% of the voting
power of all the shares of the Company; or
(iv)2 Directors (consisting of 1 Director designated by Co-Investment Holdings
and 1 Director designated by AIF VI), so long as the Apollo Group collectively
beneficially owns at least 10% of the voting power of all the shares of the
Company but less than 20% of the voting power of all the shares of the Company.
Other than an increase contemplated by the third sentence of Section 8(a), in
the event the size of the Board is increased or decreased at any time, the
Sponsor Funds' designation rights under this Section 8(b) shall be
proportionately increased or decreased, respectively, rounded up to the nearest
whole number. In the event that the size of the Board increases to nine members
as contemplated by the third sentence of Section 8(a), the number of Directors
designated by the Sponsor Funds in each of clauses (ii) and (iii) of this
Section 8(b) shall be increased by one. Furthermore, in the event that within
one hundred eighty (180) days of the date of this Agreement, the Board increases
its size, the Sponsor Funds shall have the right to designate for election to
the Board Directors to fill such

11

--------------------------------------------------------------------------------

EXHIBIT 10.5

newly created directorships, and if the Sponsor Funds exercise such right, the
Company shall appoint such designees to the Board.
(c)Election of Directors. The Company shall take all action within its power to
cause all nominees designated pursuant to Section 8(c) to be included in the
slate of nominees recommended by the Board to the Company's stockholders for
election as Directors at each annual meeting of the stockholders of the Company
(and/or in connection with any election by written consent) and the Company
shall use all reasonable best efforts to cause the election of each such
nominee, including soliciting proxies in favor of the election of such nominees.
(d)Replacement of Directors. In the event that a vacancy is created at any time
by the death, disability, retirement, resignation or removal (with or without
cause) of a Director nominated pursuant to Section 8(b) or designated pursuant
to this Section 8(d), or in the event of the failure of any such nominee to be
elected, the Apollo Group shall have the right to designate a replacement to
fill such vacancy. The Company shall take all action within its power to cause
such vacancy to be filled by the replacement so designated, and the Board shall
promptly elect such designee to the Board. Upon the written request of the
Apollo Group, the Company shall take all action within its power to submit to a
vote of stockholders of the Company, and use reasonable best efforts to cause
(including through the solicitation of proxies), the removal, with or without
cause, any Director previously nominated pursuant to Section 8(b) or designated
pursuant to this Section 8(d), and to elect any replacement Director designated
by the Apollo Group as provided in the first sentence of this Section 8(c).
(e)Committees. So long as the Apollo Group beneficially owns at least 15% of the
outstanding Common Stock of the Company, the Company shall take all action
within its power to cause any committee of the Board to include in its
membership at least one of the Apollo Group's designated Directors, except to
the extent that such membership would violate applicable securities laws or
stock exchange or stock market rules.
(f)No Limitation. The provisions of this Section 8 are intended to provide the
Apollo Group with the minimum Board representation rights set forth herein.
Nothing in this Agreement shall prevent the Company from having a greater number
of Apollo Group nominees or designees on the Board than otherwise provided
herein.
(g)Implementation; Facilitation. Each of the parties to this Agreement agrees
that it shall (and shall cause its Affiliates to) cooperate in facilitating any
action described in or required by this Agreement, including by voting all of
the shares of Common Stock under its control in support of such action. Without
limiting the generality of the foregoing, each of the parties to this Agreement
agrees that it shall (and shall cause its Affiliates to) vote its shares of
Common Stock and any shares of Common Stock it holds proxies or powers of
attorney with respect to or execute consents, as the case may be, and take all
other necessary action (including nominating such designees and calling an
annual or special meeting of stockholders) in order to ensure that the
composition of the Board is as set forth in this Section 8 and otherwise to give
effect to the provisions of this Section 8. Each party shall vote its shares of
Common Stock and any shares of Common Stock it holds proxies or powers of
attorney with respect to, and shall take all other actions necessary, to ensure
that the charter and bylaws facilitate and do not at any time conflict with any
provision of this Agreement. The Company agrees that it will (and will cause its
officers and its subsidiaries to) take all such action as shall be necessary
(including by voting all shares of capital stock or other equity interests that
it holds in each of its subsidiaries, either in a meeting or in an action by
written consent) to ensure that the articles of incorporation and bylaws or
other applicable governing documents of each of its subsidiaries are consistent
with, and do not conflict with, any provision of this Agreement and that the
boards of Directors, general partners, managing members or other applicable
governing body or persons for each such subsidiary shall act in accordance with
the provisions of this Agreement and that each subsidiary board of Directors or
other applicable governing body is as set forth in this Section 8.
(h)Laws and Regulations. Nothing in this Section 8 shall be deemed to require
that any party hereto, or any Affiliate thereof, act or be in violation of any
applicable provision of law, legal duty or requirement or stock exchange or
stock market rule.

12

--------------------------------------------------------------------------------

EXHIBIT 10.5

    
Section 9. Directors' and Officers' Insurance. The Company shall maintain
directors' and officers' liability insurance (including Side A coverage)
covering the Company's and its subsidiaries' directors and officers and issued
by reputable insurers, with appropriate policy limits, terms and conditions
(including “tail” insurance if necessary or appropriate). The provisions of this
Section 9 are intended to be for the benefit of, and will be enforceable by,
each indemnified party, his or her heirs and his or her representatives and are
in addition to, and not in substitution for, any other rights to indemnification
or contribution that any such Person may have by contract or otherwise.


Section 10. Apollo Group Approval Rights.
(a)Subject to the provisions in subsection (b) of this Section 10, without the
approval of the majority of a quorum of the Board, which, for so long as there
is at least one Director designated by the Apollo Group on the Board, must
include the approval of a majority of the Directors designated by the Apollo
Group, the Company shall not, and to the extent applicable, shall not permit any
subsidiary of the Company to, take any of the following actions:
(i)amendment, modification or repeal of any provision of the charter, bylaws or
similar organizational documents of the Company in a manner that adversely
affects the Apollo Group or any of their Affiliates;
(ii)the issuance of additional shares of any class of capital stock of the
Company (other than any award under any stockholder approved equity compensation
plan);
(iii)a consolidation or merger of the Company with or into any other entity, or
transfer (by lease, assignment, sale or otherwise) of all or substantially all
of the Company's and its subsidiaries' assets, taken as a whole, to another
entity, or a “Change of Control” as defined in the Company's or its
subsidiaries' principal senior secured credit facilities or senior note
indentures;
(iv)a disposition, in a single transaction or a series of related transactions,
of any assets of the Company or any of its subsidiaries with a value in excess
of $150 million in the aggregate, other than the sale of inventory or products
in the ordinary course of business;
(v)consummation of any acquisition of the stock or assets of any other entity
(other than a subsidiary of the Company), in a single transaction or a series of
related transactions, involving consideration in excess of $150 million in the
aggregate;
(vi)the incurrence of indebtedness, in a single transaction or a series of
related transactions, by the Company or any of its subsidiaries aggregating more
than $75 million, except for borrowings under a revolving credit facility that
has previously been approved or is in existence (with no increase in maximum
availability) or otherwise approved by the Apollo Group;
(vii)a termination of the Chief Executive Officer or designation of a new Chief
Executive Officer of the Company; or
(viii)a change in size of the Board.
(b)The foregoing approval rights shall terminate at such time as the Apollo
Group no longer beneficially owns at least 25% of the voting power of all the
shares of the Company.


Section 11. Information. For so long as the Apollo Group collectively
beneficially owns at least 10% of the voting power of all the shares of the
Company, the Apollo Group will be entitled to the following contractual
management rights with respect to the Company and its subsidiaries:
(a)the Apollo Group shall be entitled to routinely consult with and advise
senior management of the Company (defined as the Chief Executive Officer and any
other officers of the Company that report directly to the Chief Executive
Officer and, collectively, “Senior Management”) with respect to the Company's
business and financial matters, including management's proposed annual operating
plans, and, upon request, members of Senior

13

--------------------------------------------------------------------------------

EXHIBIT 10.5

Management will meet regularly (on a quarterly basis) during each year with
representatives of The Apollo Group (each such representative, a
“Representative”) at the Company's and/or its subsidiaries' facilities (or such
other locations as the Company may designate) at mutually agreeable times for
such consultation and advice, including to review progress in achieving said
plans. The Company agrees to give due consideration to the advice given and any
proposals made by the Apollo Group;
(b)the Apollo Group may inspect all books and records and facilities and
properties of the Company at reasonable times and intervals. The Company shall
furnish the Apollo Group with such available financial and operating data and
other information with respect to the business and properties of the Company and
its subsidiaries as the Apollo Group may reasonably request and at the Apollo
Group' expense. The Company shall permit the Representatives to discuss the
affairs, finances and accounts of the Company and its subsidiaries with, and to
make proposals and furnish advice to, Senior Management; and
(c)The Company shall, after receiving notice from the Apollo Group as to the
identity of any Representative: (i) permit such Representative to attend all
meetings of the Board as an observer, (ii) provide such Representative advance
notice of each such meeting, including such meeting's time and place, at the
same time and in the same manner as such notice is provided to the members of
the Board, (iii) provide, with the Apollo Group' consent, the Representative
with copies of all materials, including notices, minutes, consents and regularly
compiled financial and operating data distributed to the members of the Board at
the same time as such materials are distributed to such Board, and shall permit
the Representative to have the same access to information concerning the
business and operations of the Company, and (iv) permit the Representative to
discuss the affairs, finances and accounts of the Company with, and to make
proposals and furnish advice with respect thereto to, the Board, without voting,
and the Board and the Company's officers shall give due consideration thereto
(recognizing that the ultimate discretion with respect to all such matters shall
be retained by the Board).
The Apollo Group shall keep confidential any confidential or proprietary
information of the Company or its subsidiaries that the Company provides to the
Apollo Group pursuant to this Section 11 (“Confidential Information”) and the
Apollo Group shall not disclose such Confidential Information to any third party
that is not a member of the Apollo Group or its representatives unless
authorized by the Company. Confidential Information shall not include any
information that (i) is already in the Apollo Group's possession, provided that
such information is not known by the Apollo Group to be subject to a legal,
fiduciary or contractual obligation of confidentiality or secrecy to the Company
or another party, (ii) becomes generally available to the public other than as a
result of a disclosure by the Apollo Group or its Representatives in violation
of the terms hereof, or (iii) becomes available to the Apollo Group on a
non-confidential basis from a source other than the Company, provided that such
source is not known by the Apollo Group to be bound by a legal, fiduciary or
contractual obligation of confidentiality or secrecy to the Company or another
party. The obligations of the Apollo Group pursuant to this paragraph shall
survive for a period of two years from the disclosure of any Confidential
Information pursuant to this Section 11. In addition, the Apollo Group shall
reasonably cooperate with the Company to preserve the privileged nature of any
Confidential Information disclosed to the Apollo Group pursuant to this Section
11.


Section 12. Provision of Financial Statements. If at any time the Company is not
a reporting company under the Securities Exchange Act of 1934, as amended, the
Company shall provide to Co-Investment Holdings such annual and quarterly
reports that the Company is required to provide to its lenders under the
Company's senior secured credit facility.


Section 13. Notices. All notices, requests, consents and other communications
hereunder shall be in writing and will be deemed to have been duly delivered:
(i) upon personal delivery; (ii) three (3) days after being mailed by certified
or registered mail, postage prepaid, return receipt requested; (iii) one (1)
Business Day after being sent via a nationally recognized overnight courier
service; or (iv) upon receipt of electronic or other confirmation of
transmission if sent via facsimile or electronic mail to the appropriate party
at the address, facsimile number or email specified on the signature pages
hereto, or at such other addresses, facsimile numbers or email addresses as the
parties may designate by written notice in accordance with this Section 13.



14

--------------------------------------------------------------------------------

EXHIBIT 10.5



Section 14. Amendment. This Agreement may be amended, modified, supplemented or
waived from time to time only by a written instrument duly executed by the
Company and each of the Securityholders; provided, however, that this Agreement
may not be modified in a manner that is disproportionately materially adverse
(including any amendment that adversely affects the liquidity rights or pari
passu economic status of Co-Investment Holdings or the Co-Investors vis-à-vis
the Sponsor Funds) to Co-Investment Holdings without the prior approval of
Co-Investors representing at least a majority of the interests in Co-Investment
Holdings (excluding interests held by the Sponsor Funds or any Affiliates of the
Sponsor Funds).


Section 15. Miscellaneous Provisions.
(a)THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF DELAWARE TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING,
THE INTERNAL LAW OF THE STATE OF DELAWARE WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION'S CHOICE OF LAW
OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION
WOULD ORDINARILY APPLY.
(b)Whenever the context requires, the gender of all words used herein shall
include the masculine, feminine and neuter, and the number of all words shall
include the singular and plural.
(c)This Agreement shall be binding upon the Company, each of the parties hereto,
and their respective permitted successors and assigns.
(d)This Agreement shall only be effective on the Closing Date (and shall be
automatically terminated ) if the Closing Date does not occur prior to December
26, 2012; provided, that in such event, the Amended and Restated Securityholders
Agreement, dated January 5, 2011 shall remain in full force and effect. Unless
earlier terminated by the mutual agreement of all the parties hereto (in the
case of Co-Investment Holdings, upon the approval of Co-Investors representing
at least a majority of interests in Co-Investment Holdings), this Agreement
shall terminate automatically upon the dissolution of the Company (unless the
Company continues to exist after such dissolution as a limited liability company
or in another form, whether incorporated in Delaware or another jurisdiction).
(e)Any Securityholder who disposes of all of his, her or its Common Stock in
conformity with the terms of this Agreement shall cease to be a party to this
Agreement and shall have no further rights hereunder other than rights to
indemnification under Section 6(g), if applicable.
(f)Each party to this Agreement acknowledges that a remedy at law for any breach
or attempted breach of this Agreement will be inadequate, agrees that each other
party to this Agreement shall be entitled to specific performance and injunctive
and other equitable relief in case of any such breach or attempted breach and
further agrees to waive (to the extent legally permissible) any legal conditions
required to be met for the obtaining of any such injunctive or other equitable
relief (including posting any bond in order to obtain equitable relief).
(g)This Agreement may be executed simultaneously in two or more counterparts,
any one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same agreement. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. Exchange and delivery of this Agreement by
PDF via electronic mail or by exchange of facsimile copies bearing the facsimile
signature of a party shall constitute a valid and binding execution and delivery
of this Agreement by such party. Such PDF and facsimile copies shall constitute
legally enforceable original documents.
(h)Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or

15

--------------------------------------------------------------------------------

EXHIBIT 10.5

unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, and such invalid, illegal or
otherwise unenforceable provisions shall be null and void as to such
jurisdiction. It is the intent of the parties, however, that any invalid,
illegal or otherwise unenforceable provisions be automatically replaced by other
provisions which are as similar as possible in terms to such invalid, illegal or
otherwise unenforceable provisions but are valid and enforceable to the fullest
extent permitted by law.
(i)Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments, and other documents as any other party
hereto reasonably may request in order to carry out the provisions of this
Agreement and the consummation of the transactions contemplated hereby, in each
case, subject to the provisions hereunder.
(j)The parties to this Agreement agree that jurisdiction and venue in any action
brought by any party hereto pursuant to this Agreement shall exclusively and
properly lie in the Delaware State Chancery Court located in Wilmington,
Delaware, or (in the event that such court denies jurisdiction) any federal or
state court located in the State of Delaware. By execution and delivery of this
Agreement each party hereto irrevocably submit to the jurisdiction of such
courts for himself and in respect of his property with respect to such action.
The parties hereto irrevocably agree that venue for such action would be proper
in such court, and hereby waive any objection that such court is an improper or
inconvenient forum for the resolution of such action. The parties further agree
that the mailing by certified or registered mail, return receipt requested, of
any process required by any such court shall constitute valid and lawful service
of process against them, without necessity for service by any other means
provided by statute or rule of court.
(k)No course of dealing between the Company, or its subsidiaries, and the
Securityholders (or any of them) or any delay in exercising any rights hereunder
will operate as a waiver of any rights of any party to this Agreement. The
failure of any party to enforce any of the provisions of this Agreement will in
no way be construed as a waiver of such provisions and will not affect the right
of such party thereafter to enforce each and every provision of this Agreement
in accordance with its terms.
(l)BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS
ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON
AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHT OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS ENTERED INTO IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN.
(m)Except as otherwise expressly provided herein or in the Co-Investment
Agreement with respect to Co-Investment Holdings and the Co-Investors (including
Section 11.02 thereof), this Agreement sets forth the entire agreement of the
parties hereto as to the subject matter hereof and supersedes all previous
agreements among all or some of the parties hereto, whether written, oral or
otherwise, as to such subject matter. Unless otherwise provided herein, any
consent required by the Company may be withheld by the Company in its sole
discretion.
(n)Except as otherwise expressly provided herein, no Person not a party to this
Agreement, as a third party beneficiary or otherwise, shall be entitled to
enforce any rights or remedies under this Agreement.
(o)If, and as often as, there are any changes in the Common Stock by way of
stock split, stock dividend, combination or reclassification, or through merger,
consolidation, reorganization or recapitalization, or by any other means,
appropriate adjustment shall be made in the provisions of this Agreement, as may
be required, so that the rights, privileges, duties and obligations hereunder
shall continue with respect to the Common Stock as so changed.

16

--------------------------------------------------------------------------------

EXHIBIT 10.5

(p)Without limiting anything in the charter or the bylaws, no Director shall be
personally liable to the Company or any Securityholder as a result of any acts
or omissions taken under this Agreement in good faith.
(q)In the event additional shares of Common Stock are issued by the Company to a
Securityholder at any time during the term of this Agreement, either directly or
upon the exercise or exchange of securities of the Company exercisable for or
exchangeable into shares of Common Stock, such additional shares of Common
Stock, as a condition to their issuance, shall become subject to the terms and
provisions of this Agreement, as applicable.
(r)Notwithstanding anything to the contrary contained herein, but subject to
Section 2, the Sponsor Funds may assign their rights or obligations, in whole or
in part, under this Agreement to any member of the Apollo Group. In the event
that any additional members of the Apollo Group becomes an owner of Common
Stock, such member shall automatically become party to this Agreement and this
Agreement shall be amended and restated to provide that such Person or a
designee of such Person shall have the same rights and obligations of the
Sponsor Funds hereunder.
* * * * *
            
    
        








This Securityholders Agreement is executed by the Company and by the other
parties hereto to be effective as of the date first above written.
REALOGY HOLDINGS CORP.
By: /s/ Anthony E. Hull
____________

Name: Anthony E. Hull
Title: Executive Vice President, Chief Financial
Officer and Treasurer

17

--------------------------------------------------------------------------------

EXHIBIT 10.5







DOMUS INVESTMENT HOLDINGS, LLC




By: Apollo Management VI, L.P.,
its manager




By: AIF VI Management, LLC,
its general partner




By: /s/ Laurie Medley                
Name: Laurie Medley
Title: Vice President






RCIV HOLDINGS, L.P. (CAYMAN)




By: Apollo Advisors VI (EH), L.P.,
its general partner




By: Apollo Advisors VI (EH-GP), Ltd.,
its general partner




By: /s/ Laurie Medley                
Name: Laurie Medley
Title: Vice President






APOLLO INVESTMENT FUND VI, L.P.




By: Apollo Advisors VI, L.P.,
its general partner




By: Apollo Capital Management VI, LLC,
its general partner




By: /s/ Laurie Medley                 
Name: Laurie Medley
Title: Vice President

18

--------------------------------------------------------------------------------

EXHIBIT 10.5







DOMUS CO-INVESTMENT HOLDINGS, LLC




By: Apollo Management VI, L.P.,
its managing member




By: AIF VI Management, LLC,
its general partner




By: /s/ Laurie Medley                     
Name: Laurie Medley
Title: Vice President

19

--------------------------------------------------------------------------------

EXHIBIT 10.5









RCIV HOLDINGS (LUXEMBOURG) S.A R.L.






By: /s/ Katherine G. Newman             
Name: Katherine G. Newman:
Title: Class A Manager






By:/s/ Laurent Ricci                 
Name: Laurent Ricci
Title: Class B Manager



20

--------------------------------------------------------------------------------

EXHIBIT 10.5

ANNEX I
ADDRESSES FOR NOTICE


DOMUS HOLDINGS CORP.
DOMUS INVESTMENT HOLDINGS, LLC
RCIV HOLDINGS, L.P. (CAYMAN)
RCIV HOLDINGS (LUXEMBOURG) S.A.R.L.
APOLLO INVESTMENT FUND VI, L.P.
DOMUS CO-INVESTMENT HOLDINGS LLC
c/o Apollo Management VI, L.P.
9 West 57th Street, 43rd Floor
New York, NY 10019
Attention: [________]
Email: [________]
Facsimile:
with a copy (which shall not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Facsimile: (212) 735-2000
Attention:     Stacy J. Kanter, Esq.
Thomas W. Greenberg, Esq.



21